THE STATE OF TEXAS
                                         MANDATE
TO THE 8TH DISTRICT COURT OF HOPKINS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 9th
day of September, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 James Arthur Baxley, Appellant                             No. 06-15-00095-CR

                    v.                                      Trial Court No. 1424312

 The State of Texas, Appellee


       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that the punishment
imposed on appellant was two years’ incarceration. As modified, the judgment of the trial court
is affirmed.
       We note that the appellant, James Arthur Baxley, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 5th day of November, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk